Exhibit 23.2 DeGolyer and MacNaughton 4925 Greenville Avenue, Suite 400 One Energy Square Dallas, Texas75206 October 19, 2009 Abraxas Petroleum Corporation 18803 Meisner Drive San Antonio, Texas78258 Ladies and Gentlemen: We hereby consent to the reference to DeGolyer and Mac Naughton and to theincorporation by reference of information of information taken from our “Appraisal Report as of December 31, 2008 on Certain Properties owned by Abraxas Petroleum Corporation,”“Appraisal Report as of December 31, 2008 on Certain Properties owned by Abraxas Energy Partners, L.P.,” “Appraisal Report as of December 31, 2007 on Certain Properties owned by Abraxas Petroleum Corporation,” “Appraisal Report as of December 31, 2007 on Certain Properties owned by Abraxas Energy Partners, L.P.,” and “Appraisal Report as of December 31, 2006 on Certain Properties owned by Abraxas Petroleum Corporation Special Case.” In the Registration Statement on Form S-3 of Abraxas Petroleum Corporation dated October 19, 2009 Very truly yours, /s/ DeGolyer and MacNaughton DeGolyer and MacNaughton
